RENDERED: OCTOBER 20, 2022
                                                        TO BE PUBLISHED


               Supreme Court of Kentucky
                              2021-SC-0252-DG


COMMONWEALTH OF KENTUCKY                                           APPELLANT


                  ON REVIEW FROM COURT OF APPEALS
V.                     CASE NO. 2019-CA-1260
                MARION CIRCUIT COURT NO. 18-CR-00241



PERRY BELL                                                           APPELLEE



               OPINION OF THE COURT BY JUSTICE CONLEY

                                 AFFIRMING

      A Marion County Circuit Court jury found Perry Bell guilty of one count

of tampering with physical evidence and being a persistent felony offender in

the second-degree. He was sentenced to eight years in prison. Bell appealed

and the Court of Appeals reversed Bell’s conviction. The Commonwealth filed a

motion for discretionary review which we then granted. We now affirm the

Court of Appeals and remand to the trial court to enter judgment consistent

with this opinion.

                I.    FACTS AND PROCEDURAL BACKGROUND

      Sergeant Cardwell was on duty early in the morning on October 28,

2019. Around five a.m. he came across a vehicle without its lights on parked in

the middle of a dead-end road in the Hamilton Heights area, an area known to
the police for frequent drug activity. Sergeant Cardwell approached the vehicle

on the driver’s side and spoke first to the driver. There he observed Bell sitting

in the passenger seat. Sergeant Cardwell observed Bell’s right hand clenched in

a fist. Bell maintained his right hand in a fist and shifted his weight to the left.

Bell moved his clenched hand toward the right side of his body and put it

under his right leg. When Bell brought his hand back up, it was open.

      At that point, Corporal Chris Cook arrived at the scene. Sergeant

Cardwell informed Corporal Cook that he suspected Bell was trying to hide

something. Corporal Cook approached the passenger side door and observed

Bell sitting inside the vehicle. When Corporal Cook opened the door, he

immediately observed a small plastic bag, or bindle, which contained a green

leafy substance. This was later determined to be synthetic marijuana, or

“spice.” Corporal Cook testified the bag was “clearly visible” and was resting on

a forward seat control button on the side of the seat. Corporal Cook then

arrested Bell.

      Bell was indicted by a Marion County grand jury for possession of

synthetic marijuana, possession of a controlled substance in the third-degree,

possession of drug paraphernalia, tampering with physical evidence and for

being a persistent felony offender in the second degree.1




      1 Bell was convicted on these charges but the only issue on this appeal is the

conviction for Tampering with Physical Evidence. The persistent felony offender in the
2nd degree sentencing enhancement was predicated on this, the only felony
conviction, in this case.

                                          2
      During Bell’s trial, at the close of the Commonwealth’s case and again at

the close of evidence, Bell moved for a directed verdict on the tampering charge.

Bell argued that no reasonable juror could find that he concealed the synthetic

marijuana with the requisite intent. The trial court denied Bell’s motion and

the jury ultimately convicted Bell of tampering with physical evidence and

being a persistent felony offender in the second-degree. Bell was sentenced to

eight years in prison. Bell appealed his conviction to the Court of Appeals

which reversed and remanded the case to the trial court. The Commonwealth

moved this court for discretionary review, which we then granted. We now

address the merits of the appeal.

                                    II.   ANALYSIS

      The Commonwealth argues the Court of Appeals erred when it overruled

the trial court because the trial court was correct to deny Bell’s motion for a

directed verdict. This Court has previously stated that:

      On motion for directed verdict, the trial court must draw all fair and
      reasonable inferences from the evidence in favor of the
      Commonwealth. If the evidence is sufficient to induce a reasonable
      juror to believe beyond a reasonable doubt that the defendant is
      guilty, a directed verdict should not be given. For the purpose of
      ruling on the motion, the trial court must assume that the evidence
      for the Commonwealth is true, but reserving to the jury questions
      as to the credibility and weight to be given to such testimony.

Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991). “On appellate

review, the test for a directed verdict is if, under the evidence as a whole, it

would be clearly unreasonable for a jury to find guilt, only then is the

defendant entitled to a directed verdict of acquittal.” Id. (citing Commonwealth

v. Sawhill, 660 S.W.3d 3, 4-5 (Ky. 1983)).
                                          3
      The sole issue in this case is whether the Commonwealth presented

enough evidence at trial to support a conviction for tampering with physical

evidence. Under Kentucky Revised Statutes (KRS) 524.100:

      A person is guilty of tampering with physical evidence when,
      believing that an official proceeding is pending or may be
      instituted, he:

             (a) Destroys, mutilates, conceals, removes or alters physical
                 evidence which he believes is about to be produced or
                 used in the official proceeding with intent to impair its
                 verity or availability in the official proceeding. . . .

The Court of Appeals overruled the trial court based largely on this Court’s

decision in Commonwealth v. James, 586 S.W.3d 717 (2019). In James, this

Court was also tasked with determining whether a defendant’s conduct was

sufficient for a conviction of tampering with physical evidence. The defendant

in James dropped a glass pipe containing methamphetamine in the presence of

a police officer. Id. at 720. The facts of that case, as stated in this Court’s

opinion are as follows:

      As James walked away from the officers and ignored orders to stop
      and show his hands, Detective Jenkin observed several items
      falling from James's waistline area to the ground. Detective Jenkin
      could not specifically identify the items being dropped but stated
      that “the last and final item that I saw fall from waistline area was
      a black cylindrical item.” Although James was walking away from
      Detective Jenkin at the time the items were dropped, Detective
      Jenkin testified that all of this occurred at about four o'clock in the
      afternoon daylight and that nothing impaired his vision.

Id. In James, we were tasked with interpreting the words “conceal” and

“remove” in the context of the tampering statute. We resolved that, in the

context of that case, there was a “less-than-clear application of the statute to



                                          4
the facts. . . .” Id. at 726. So, we looked to our sister jurisdictions that have

enacted similar statutory provisions of the Model Penal Code, specifically

Section 241.7. Our review found that most of them agreed that:

         [W]hen a person who is committing a possessory offense drops
        evidence in the presence of police officers, and the officers are able
        to recover the evidence with minimal effort, discarding the evidence
        amounts to ‘mere abandonment,’ not tampering.

James, 586 S.W.3d at 726 (quoting Hawkins, 406 S.W. 3d at 133). We found

this interpretation to be persuasive, and we adopted this approach where we

held:

        [W]here a defendant merely drops, throws down, or abandons
        drugs in the vicinity of the defendant and in the presence and view
        of the police, and the officer can quickly and readily retrieve the
        evidence, the criminal act of concealment or removal has not taken
        place.

Id. at 731.

        Applying this interpretation of KRS 524.100 to the case at present we

conclude the Commonwealth failed to present sufficient evidence from which a

jury could conclude that Bell tampered with physical evidence. Bell was

convicted of committing a possessory offense since he illegally possessed

synthetic marijuana. He then, in the presence of Sergeant Cardwell, dropped it

between his seat and the passenger door. Corporal Cook testified at trial that

as soon as he “opened the door, there was a small bag of a green leafy

substance that was in between the passenger door and the passenger seat.”

And he added, “when I opened the door it was clearly visible. . . .” The evidence

at trial clearly demonstrates that Bell knew he was in the presence of officers

when he dropped the bindle, and Corporal Cook testified he was able to quickly
                                          5
and easily retrieve the evidence. As such, based upon this evidence a

reasonable jury could not conclude Bell’s actions rose to the level of

“tampering” rather than mere “abandonment” of the evidence. Therefore, the

trial court should have granted a directed verdict on the tampering charge at

the close of evidence and it was error not to do so.

      The Commonwealth cites a number of cases as grounds for why the

Court of Appeals’ reversal was in error. Some of these are factually

distinguishable like Hunter v. Commonwealth, 587 S.W.3d 298 (Ky. 2019). In

Hunter, this Court affirmed the trial court’s denial of a directed verdict where

defendant ran from police. Police observed defendant prior to the pursuit with

a large bulge in his pocket. Id. at 301. During the pursuit, officers saw

defendant repeatedly try to reach in his pocket. Id. Officers lost visual contact

during the pursuit and when they apprehended the defendant, his pocket was

turned inside out. Id. When the police set up a perimeter and searched the area

with the assistance of two K-9 units, a handgun was eventually found in the

weeds alongside a fence. Id. The defendant discarded the handgun while he

was outside the presence of the police, and the officers were not able to quickly

and readily retrieve the handgun.

       The other case the Commonwealth cites predate our decision in James.

In Taylor v. Commonwealth, 987 S.W.2d 302 (Ky. 1998), this Court affirmed the

trial court’s denial of a directed verdict where the defendant, while sitting in a

vehicle in the presence of police, was observed to take a bag containing cocaine

and place it underneath his seat. Id. at 303. While this case is not “materially


                                         6
indistinguishable” from Taylor, as the Commonwealth claims, there are some

striking similarities. One marked difference, however, is that in Taylor, police

had observed the contraband prior to the defendant’s act of concealment. Id.

That is not the case here. Neither officer testified that they observed the

synthetic marijuana prior to Bell’s discarding of it. One cannot conceal

something that is already hidden from view. However, to the extent that the

present case conflicts with our holding in Taylor, we hereby overrule Taylor.

                                III.   CONCLUSION

      Based on the foregoing, we affirm the Court of Appeals’ opinion reversing

Bell’s conviction for tampering with physical evidence. We remand this case to

the trial court for entry of judgment consistent with this opinion.

      All sitting. Minton, C.J.; Hughes, Lambert, and Nickell, JJ., concur.

Keller and VanMeter, JJ., dissent by separate opinions.

      KELLER, J., DISSENTING: I respectfully dissent from the majority’s well-

written opinion. Although I continue to stand by this Court’s decision in

Commonwealth v. James, 586 S.W.3d 717 (Ky. 2019), I believe that the holding

in the case at bar impermissibly extends our holding in that case. I further

disagree with the majority’s decision to overrule Taylor v. Commonwealth, 987

S.W.2d 302 (Ky. 1998), especially given that we explicitly distinguished the

facts of Taylor from the facts at issue in James and declined to overrule Taylor

in James. 586 S.W.3d at 731. In my view, the facts of this case are more

analogous to Taylor than to James, and thus I would reverse the Court of

Appeals and reinstate the judgment of the trial court.


                                        7
      VANMETER, J., DISSENTING: I respectfully dissent. While I

acknowledge the majority opinion faithfully adheres to this Court’s precedent,

Commonwealth v. James, 586 S.W.3d 717 (Ky. 2019) and McGuire v.

Commonwealth, 595 S.W.3d 90 (Ky. 2019), I continue to believe that the

majority opinion in those cases misapplied KRS 524.100. KRS 524.100

contains no requirement that a suspect be in or out of the presence of officers

or that the evidence be easily retrievable. The statute by plain language is

satisfied when a suspect a) believing that an official proceeding is pending or

may be instituted, b) either conceals or removes physical evidence, and c) has

the intent to impair its verity or availability in the official proceeding. In other

words, three elements: belief of an official proceeding, physical act of

concealment or removal, and intent to impair verity or availability. The statute

makes no mention of the presence or absence of law enforcement or of how

easy or difficult it may be for law enforcement to retrieve the evidence. The

statute does not require successful concealment.

      In this case, Bell, as found by the jury, concealed the evidence by moving

it from his hand to the area between his seat and door. And, as seems plainly

obvious, his clear intent was to impair its verity or availability in the official

proceeding. See McGuire, 595 S.W.3d at 101-06 (Wright, J., concurring in part

and dissenting in part); James, 586 S.W.3d at 732-37 (Wright, J., concurring in

part and dissenting in part). As noted by the majority, the fact that Bell knew

of the presence of law enforcement supports findings both that he “believe[ed]

an official proceeding . . . may be instituted” and that his “intent was to impair


                                          8
[the evidence’s] verity or availability at trial.” I would reverse the Court of

Appeals and reinstate the Marion Circuit Court’s judgement.

      One final comment. Because the facts in this case occurred prior to our

decisions in James and McGuire, I adhere to my view of the statute as

expressed hereinabove. Because this case involves the interpretation of a

statute, the legislature has the ability to amend and clarify the meaning of KRS

524.100. If it does not, then in future cases, we would presume that it has

acquiesced in the majority’s judicial amendment of KRS 524.100 to

incorporate, as elements of the offense, whether law enforcement officers are

present and whether the evidence is easily retrievable. See Univ. of Louisville v.

Rothstein, 532 S.W.3d 644, 651 (Ky. 2017) (stating “the failure of the

legislature to change a known judicial interpretation of a statute is extremely

persuasive evidence of the true legislative intent. There is a strong implication

that the legislature agrees with a prior court interpretation when it does not

amend the statute interpreted[]”) (internal quotations and citation omitted).




COUNSEL FOR APPELLANT:

Daniel J. Cameron
Attorney General of Kentucky

Alexander Y. Magera
Deputy Solicitor General

COUNSEL FOR APPELLEE:

Erin Hoffman Yang
Assistant Public Advocate
                                          9